Exhibit 10.44
THIRD AMENDMENT TO LEASE
THIS THIRD AMENDMENT TO LEASE (“Third Amendment”) made and entered into this
30th day of June 1, 2011, by and between RADNOR PROPERTIES- SDC, L.P.,
hereinafter referred to as “Landlord” and QLIKTECH, INC., hereinafter referred
to as “Tenant”.
WHEREAS, Landlord leased certain premises consisting of 39,026 rentable square
feet of space commonly referred to as Suites 200, 220 (“Original Premises”) and
E120 and E300 (“Additional Premises”) located at 150 Radnor Chester Road,
Radnor, Pennsylvania 19087 pursuant to that certain Lease dated November 15,
2005 (“Original Lease”) as amended by First Amendment to Lease dated March 13,
2009 (“First Amendment”) and Second Amendment to Lease dated November 23, 2010,
hereinafter referred to as “Lease,” the Original Premises being more
particularly described therein; and
WHEREAS, Landlord and Tenant wish to amend the Lease as follows;
NOW, THEREFORE, in consideration of these present and the agreement of each
other, Landlord and Tenant agree that the Lease shall be and the same is hereby
amended as follows:
1. Incorporation of Recitals. The recitals set forth above, the Lease referred
to therein and the exhibits attached hereto are hereby incorporated herein by
reference as if set forth in full in the body of this Third Amendment.
Capitalized terms not otherwise defined herein shall have the meanings given to
them in the Lease.
2. Term Extension. Notwithstanding anything in the Second Amendment to the
contrary, the Lease Term is hereby extended and shall expire ten (10) years and
four (4) months following the Last Additional Premises Commencement Date
(“Expiration Date”).
3. Fixed Rent. Notwithstanding anything in the Second Amendment to the contrary,
Tenant shall pay Fixed Rent as follows:
For the Original Premises:

                                  Time Period                     From   To    
Rent/sf     Rent/mo     Rent/yr  
 
                               
Last Additional Premises Commencement Date
  Month 2     $ 0.00 **   $ 0     $ 0  
Month 3
    12     $ 27.50 *   $ 39,714.58       476,575.00  
Month 13
    24     $ 28.25 *   $ 40,797.71       489,572.50  
Month 25
    36     $ 29.00 *   $ 41,880.83       502,570.00  
Month 37
    48     $ 29.75 *   $ 42,963.96       515,567.50  
Month 49
    60     $ 30.50 *   $ 44,047.08       528,565.00  
Month 61
    72     $ 31.25 *   $ 45,130.21       541,562.50  
Month 73
    84     $ 32.00 *   $ 46,213.33       554,560.00  
Month 85
    96     $ 32.75 *   $ 47,296.46       567,557.50  
Month 97
    108     $ 33.50 *   $ 48,379.58       580,555.00  
Month 109
  Expiration Date     $ 34.25 *   $ 49,462.71       593,552.50  

      *   plus Additional Rent and Electric   **   plus Electric

 

 



--------------------------------------------------------------------------------



 



For Suite E120:

                              Time Period                   From   To   Rent/sf
    Rent/mo     Rent/yr  
Suite E120 Additional Premises Commencement Date
  Last Additional Premises Commencement Date   $ 27.50 *   $ 10,452.29     $
125,427.50  

      *   plus Additional Rent and Electric

For Suite E300:

                              Time Period                   From   To   Rent/sf
    Rent/mo     Rent/yr  
Suite E300 Additional Premises Commencement Date
  Last Additional Premises Commencement Date   $ 27.50 *   $ 39,680.21     $
476,162.50  

      *   plus Additional Rent and Electric

For the Additional Premises:

                                  Time Period                     From   To    
Rent/sf     Rent/mo     Rent/yr  
Last Additional Premises Commencement Date
  Month 4     $ 0 **   $ 0     $ 0  
Month 5
    12     $ 27.50 *     50,132,50       601,590.00  
Month 13
    24     $ 28.25 *     51,499.75       617,997.00  
Month 25
    36     $ 29.00 *     52,867.00       634,404.00  
Month 37
    48     $ 29.75 *     54,234.25       650,811.00  
Month 49
    60     $ 30.50 *     55,601.50       667,218.00  
Month 61
    72     $ 31.25 *     56,968.75       683,625.00  
Month 73
    84     $ 32.00 *     58,336.00       700,032.00  
Month 85
    96     $ 32.75 *     59,703.25       716,439.00  
Month 97
    108     $ 33.50 *     61,070.50       732,846.00  
Month 109
  Expiration Date     $ 34,25 *     62,437.75       749,253.00  

      *   plus Additional Rent and Electric   **   plus Electric

4. Delay. Article 2(f) of the Second Amendment remains in full force and effect
and Landlord and Tenant shall determine delay damages after all of the
Additional Premises are delivered to Tenant in accordance with the Second
Amendment.
5. Early Termination Date. Notwithstanding anything in the Second Amendment to
the contrary, the Early Termination Date shall be the last day of the 88th month
following the Last Additional Premises Commencement Date.

 

2



--------------------------------------------------------------------------------



 



6. Binding Effect. Except as expressly amended hereby, the Lease remains in full
force and effect in accordance with its terms. Tenant specifically acknowledges
and agrees that Article 18 of the Lease concerning Confession of Judgment is and
shall remain in full force and effect in accordance with its terms.
IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Third Amendment
on the date first above written.

          WITNESS: 
() [c19048c1904819.gif] LANDLORD:
RADNOR PROPERTIES-SDC, L.P.
By: Radnor GP-SDC, L.L.C., its general partner
    By:   /s/ Daniel Palazzo       Name:   DANIEL PALAZZO      Title:   VICE
PRESIDENT-ASSET MANAGER   

          ATTEST: 
() [c19048c1904820.gif] TENANT:
QLIKTECH, INC.
    By:   /s/ William Sorenson       Name:   WILLIAM SORENSON      Title:   CFO 
 

 

3